MATTER OF

SS. LlONNE

In FINE Proceedings
I3AL-10/1.45-6
Decided by Board April 18, 1958
Fine—No liability under section 231(d) for failure to furnish manifest where
responsible parties had no knowledge of stowaway's presence on vesoel.
Fine liability under section 231(d) of the 1952 net is not incurred for failure
to furnish manifest for alien stowaway whose presence aboard vessel had
not been known to responsible parties until after stowaway's apprehension
in the United States.
Editor's Note: Matter of 55. Monte Monjuich, 5 I. & N. Dec. 801, overruled, in
part—with respect to liability for fine under section 231(d) of the 1952 act.
BASIS FOR FINE: Act of 1952—Section 231(d) (8
273(d) (8 U.S.C.1323).

1221) and Section

BEFORE TIIE BOARD

Discussion: The appeals in these cases are directed to two administrative penalties totaling $1,010 which have been ordered imposed on the vessel's master and/or the Hinkins Steamship Company, its agents. $1,000 of the penalty has been ordered imposed for
failure to detain the alien stowaway, A—C-----M , aboard the
vessel until he had been inspected by an immigration officer; and
$10 of the penalty has been ordered imposed for failure to deliver
a manifest as to him. The appeal will be dismissed as to the former
penalty and sustained as to the latter.
The facts of this case have been succinctly set forth in the
opinion of the District Director at Baltimore, Maryland, and need
not be repeated here in their entirety. Briefly, the stowaway was apprehended by local police officers and turned over to Service officials; he testified that he boarded this vessel at Vera Cruz, Mexico,
as a longshoreman engaged in loading the vessel and remained
aboard; that he hid in the number 3 cargo hold during the voyage
to Baltimore and subsisted by eating pineapples from the cargo
in the hold, and left his place of concealment three times late at
night to get water from a faucet on the main deck; and his testimony was verified in its substantial portions by an investigation
conducted aboard the vessel by Service officers at New York. The
19

evidence of record clearly overrides the master's claims that the
alien could not possibly have stowed away aboard his vessel.
We are satisfied from the evidence of record that the responsible
parties did not know of the stowaway's presence aboard the vessel
until after he had been apprehended ashore, but knowledge is not
an element essential to liability to fine under section 273(d) of the
Immigration and Nationality Act. This Board has consistently held
that a transportation company is liable for fine under this section
of law for failure to detain on board alien stowaways until they
have been inspected by immigration officers, and that, such fine liability exists even though the line had no knowledge of the stowaway
being aboard the ship until the discovery of the stowaway in the
United States. We so hold here. Also, there is no provision for
mitigation of the penalty under this section of the law. Therefore,
the $1,000 portion of the penalty ordered imposed here must be
permitted to stand.
However, it is our considered opinion that liability to fine under
section 231(d) of the Immigration and Nationality Act for failure
to deliver to immigration officers at the port of arrival a manifest
containing the stowaway's name presupposes knowledge of the stow

away's presence aboard the vessel. We so hold and, therefore, it follows that the $10 portion of the penalty has been improperly imposed in this instance. Therefore, that portion of the fine will be
remitted.
Order : It is ordered that the appeal be sustained as to the
penalty ordered imposed under section 231(d) of the Immigration
and Nationality Act and that said $10 fine be remitted, and that
the appeal be dismissed as to the penalty ordered imposed under
section 273(d) of the Immigration and Nationality Act. The penalty
permitted to stand in this ease will be $1,000.

20

